                                                                                                    Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     State of California, et al.,                                  4:17-cv-05783-HSG
                                                      )   Case No: _______________
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE
 6   Health and Human Services, et al.,               )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7
                                      Defendant(s).   )
                                                      )
 8
          I, Diana M. Verm                         , an active member in good standing of the bar of
 9    the District of Columbia      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Intervenor-Defendant the Little Sisters      in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 John C. Peiffer II                      an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1200 New Hampshire Ave., N.W., Suite 700             860 Napa Valley Corporate Way, Suite O
14    Washington, DC 20036                                 Napa, CA 94558
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 349-7225                                       (707) 400-6243
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    dverm@becketlaw.org                                  jpeiffer@buschfirm.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 1811222      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 01/24/19                                                Diana M. Verm
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Diana M. Verm                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 1/25/2019
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
     On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of A ppeals,
                      the District of Columbia Bar does hereby certify that




    was duly qualified and admitted on December 10, 2012 as an attorney and coun selor
    entitled to practice before this Court; and is, on the date indicated below, an Active
                            member in good standing of this Bar.




                                                                       In Testimony Whereof,
                                                                   I have hereunto s ubscribed m y
                                                                   name and affixed the seal of this
                                                                   Court at the City of Washington,
                                                                     D.C., on D ecember 13, 2018.



                                                                    aka . ~
                                                                    ~ JU~IO A. CASTILLO
                                                                               Clerk of the Court




                                                                   '""'" "''      ~
                                                                               Di:<tricr of Columbia Bar ;\!em bership




For q uestions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    mem berservices@dcbar.org.
